Case 1:20-cr-00187-JRS-TAB Document 48 Filed 07/23/21 Page 1 of 2 PageID #: 179




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION



UNITED STATES OF AMERICA,                            )
                                                     )
                      Plaintiff,                     )
                                                     )
       v.                                            ) Cause No. 1:20-CR-0187-JRS-TAB
                                                     )
KAIKAI ZHAO,                                         ) -01
A/K/A ZHAO KAIKAI,                                   )
                                                     )
                      Defendant.                     )


                                    MOTION TO DISMISS


       COMES NOW the United States of America, by and through the United States Attorney

for the Southern District of Indiana, and pursuant to Federal Rule of Criminal Procedure 48(a),

with leave of the Court, dismisses the Indictment in this cause as to defendant Kaikai Zhao,

A/K/A Zhao Kaikai, with prejudice, in the interests of justice.

                                             Respectfully submitted,

                                             JOHN E. CHILDRESS
                                             Acting United States Attorney


                                             s:/Matthew J. Rinka
                                             Matthew J. Rinka
                                             Assistant United States Attorney
                                             Deputy Criminal Chief, National Security Unit
Case 1:20-cr-00187-JRS-TAB Document 48 Filed 07/23/21 Page 2 of 2 PageID #: 180




                                  CERTIFICATE OF SERVICE

       I hereby certify that on July 23, 2021, a copy of the foregoing Motion to Dismiss was filed

electronically. Notice of this filing was sent to the applicable parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.


                                        By: s:/Matthew J. Rinka
                                            Matthew J. Rinka
                                            Assistant United States Attorney
                                            Deputy Criminal Chief, National Security Unit




                                                 2
